Title: To George Washington from James Craik, 11 June 1780
From: Craik, James
To: Washington, George



Sir
Providence June 11th 1780

on my Arrival at this place I laid your Excellencys Dispatches and my Instructions before the Governor, upon which a Council was called when I was desired to attend. Previous to the meeting of the Council I viewed the Colledge which stands on the back of the Town a little detached from it on a beautifull Eminence, is an Elegant building on the Same Plan of the Prince Town Colledge, and well calculated both from Situation and convenience for a Compleat Hospital and would contain about Six hundred Sick. I was much pleased to find that only

one Small room was occupied by about fifteen Scholars, and made no doubt of obtaining it on my first requisition; but when I attended the Council many excuses were made why I should not have it. (tho all said they were willing to do every thing in their power to enable me to comply with your Exellencys Instructions to me) some said it would bring Contageous Diseases into the Town. others said it would Stop the Education of Youth. Some said it had been greatly injured by the Soldiery already and never had been repaired. And to conclude the whole the Parson was sent for who said he must be entirely ruined if it was taken as he expected a greater number of Scholars from whom he hoped for considerable advantage. Upon the whole the reasons urged were Sufficient to determine the Council that I should not have it. And I was sent to look at a few Barns about fifteen miles off and from thence fifteen miles farther to look at Some old Barracks; Places by no means fit to put well people in. being the most Dirty vile Huts I ever saw. And if they were good would not contain a hundred & fifty Sick. Such were the Places pointed out to me for Hospitals. on my return from viewing these places I was fixed to the place where the Barns are as being the most Eligible & was to have them put in order to receive as many as they will contain, and the Quarter Master was ordered to begin and Erect Barracks contiguous to them. This place would do pretty well as the Situation is tolerable provided buildings could be got ready in time but in all probability all the Barns and buildings which they can Erect in time upon that Spot will not contain more than betwixt three and four hundred—Your Excellency can easyly conceive the Chagreen & uneasyness I feel at the Small prospect I have at present of being able to comply with the Spirit of my Instructions. however every Effort in my power shall be used. to morrow the Assembly meets about thirty miles from this place at which I propose to attend. and I am told by Some Gentlemen that they will order me the Colledge, if so my prospect will be much better than at present—The people here would by no means be thought they would not do every thing in their power to Accomodate me, yet when I point out to them the proper places or desire them to do it, some selfish view or other gets the better of their Public Spirit. Were I not of opinion that you Excellency would object to the Sick being on the Island, Several convenient houses could be had in and about Newport. but I have imagined all along that you would think the Sick too much exposed to the Enemy—The Council appointed a Gentleman here to make the Purchases. one Mr Clark who bears an extream good Character and who promis’s me every thing shall be bought on the best terms. all kinds of Provisions we can get readyly except that of Flour. The Governor wrote to Governor Trumball for a Permitt to purchase it in that state and liberty to bring out what may be wanted for the Sick but

it has as yet been refused. what steps he intends further to take I have not yet heard as he only recd an answer to his Letter to day & he is in the Country. to morrow I shall wait on him on my way to the assembly and inform him of my intended application for the Colledge when I make no doubt of meeting with his approbation—The nature of this Governmen⟨t⟩ is Such that I find the Governor is too much in the power of the people that he is very unwilling to do much of himself—Some Letters are come from Genl Cornell with regard to the Situation of our affairs, which I am told will have a very good Effect upon the Assembly and are come in very good time.
Should I be able to obtain the Colledge, and that with the Barns & Barracks that are building should be insufficient to Accomodate all the Sick, I should be glad to know whether your Excellency would choose that any of them should be put into any of the Houses about Newport, for I clearly see it will be impossible to have them altogether—If I am able to procure proper Houses I think every thing else will be made agreeable. I have the Honour to be with the greatest Respect Your Excellencys, most obedt hume Sert

Jas Craik

